DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/22/2020.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 17, 18, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0150981 hereinafter Lee).

In regards to claim 1, Lee discloses a display device comprising: 
a pixel unit comprising a pixel connected to a data line (see figure 1, pixel unit P, data line DL); 
a data driver which supplies a sensing reference voltage to the data line during a sensing period, and supplies a data signal to the data line during a display period (see figure 1 and paragraph 0028, driving circuit 10); and 
a sensing unit which receives a sensing current corresponding to the sensing reference voltage during the sensing period, and generates correction data based on the sensing current (see figure 1 and paragraph 0039, sense circuit 20),
wherein the sensing unit comprises a current integrator which outputs a sensing voltage based on the sensing current input thereto through a first input terminal and based on the sensing reference voltage input thereto through a second input terminal (see figure 1, sense amp 22).

In regards to claim 2, as recited in claim 1, Lee further discloses wherein the current integrator comprises: 
a current integrator amplifier including the first input terminal and the second input terminal (see figure 1, sense amp 22); and 
(see figure 1, capacitor CFB).

In regards to claim 3, as recited in claim 2, Lee further discloses the sensing unit further comprises: an initialization switch including one end connected to the first input terminal and another end connected to the output terminal of the current integrator amplifier (see figure 1, switch SW3).

In regards to claim 4, as recited in claim 2, Lee further discloses wherein the data driver comprises a buffer comprising buffer amplifiers which supply the sensing reference voltage or the data signal to data output lines (see figure 1, source amp 12).

In regards to claim 17, as recited in claim 1, Lee further discloses wherein the pixel is connected to a first scan line, a second scan line, and an emission control line (see figure 1, pixel P), wherein the pixel comprises: 
a light emitting diode connected to a second power source (see figure 1, OLED connected to VSS); 
a first transistor including a first electrode connected to a first node electrically connected to a first power source, a second electrode connected to a second node, which is connected to the light emitting diode, and a gate electrode connected to a third node (see figure 1, transistor DT connected to a node that is connected to VDD, and second node N2 which connects to OLED, and gate electrode is connected to node N1); 
a second transistor connected between the data line and the second node, wherein a gate electrode of the second transistor is connected to the first scan line (see figure 1, transistor T1 is connected between the data line DL and the second node N2, and gate electrode is connected to SCAN2); and 
a third transistor connected between the third node and a third power source, wherein a gate electrode of the third transistor is connected to the second scan line (see figure 1, transistor T5, connected between the node N1 and Vini, and gate electrode is connected to SCAN1).

In regards to claim 18, as recited in claim 17, Lee further discloses wherein the pixel further comprises a fourth transistor connected between the first power source and the first node, wherein a gate electrode of the fourth transistor is connected to the emission control line (see figure 1, transistor T2 between VDD and first node, and gate electrode is connected to EM2).

In regards to claim 20, as recited in claim 17, Lee further discloses wherein the second transistor and the third transistor are turned on while the sensing reference voltage or the data signal is being supplied to the pixel (see figure 4, transistors T1 (second) and T5 (third) are ON when the sensing is occurring).

In regards to claim 22, as recited in claim 18, Lee further discloses wherein the second transistor and the third transistor are turned on while the sensing reference voltage or the data signal is being supplied to the pixel (see figure 4, transistors T1 (second) and T5 (third) are ON when the sensing is occurring).

In regards to claim 23, as recited in claim 22, Lee further discloses wherein the second transistor and the fourth transistor are turned on while the sensing current is being supplied to the sensing unit (see figure 5, transistors T1 (second) and T2 (fourth) are ON when the sensing is occurring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 2020/0175923 hereinafter Kim).

In regards to claim 14, as recited in claim 1, Lee fails to disclose wherein the sensing unit generates compensation data including degradation information of the pixel, based on the sensing voltage.
Kim teaches wherein the sensing unit generates compensation data including degradation information of the pixel, based on the sensing voltage (see figure 1, the sensing unit 22 provides SDATA to the compensation IC 30 which then supplies compensation data CDATA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and include generating compensation data based on the sensed degradation values as taught by Kim, thereby using known techniques to yield predictable results.

(see figure 1, timing controller 21) which receives first image data from the outside, and supplies, to the data driver (see figure 1, D-IC 20), second image data obtained by adding the first image data and the compensation data (see figure 1, compensation data CDATA).

In regards to claim 16, as recited in claim 15, Kim further teaches wherein the sensing unit further comprises: an analog-digital converter connected between an output terminal of a current integrator amplifier of the current integrator and the timing controller, wherein the analog-digital converter converts the sensing voltage from an analog form to a digital form (see figure 7, ADC outputs sense data SDATA).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 2018/0005581 hereinafter Kim ‘581).

In regards to claim 19, as recited in claim 17, Lee fails to disclose wherein the pixel further comprises a storage capacitor connected between the second node and the third node.
Kim ‘581 teaches wherein the pixel further comprises a storage capacitor connected between the second node and the third node (see figure 4, capacitor CST located between node Ng (third) and node Ns (second).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and include a storage capacitor between a second and third node as taught by Kim ‘581, thereby using known techniques to yield predictable results.
Allowable Subject Matter
Claims 5-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628